Exhibit 10.39

NON-QUALIFIED STOCK OPTION AGREEMENT (Employee)

Community Health Systems, Inc.

2009 Stock Option and Award Plan

THIS AGREEMENT between you and Community Health Systems, Inc., a Delaware
corporation (the “Company”) governs an Award of a Non-qualified Stock Option on
a date specified in your Award notification (the “Grant Date”), and

WHEREAS, the Company has adopted the Community Health Systems, Inc. 2009 Stock
Option and Award Plan (the “Plan”) in order to provide additional incentive to
certain employees, officers and directors of the Company and its Subsidiaries;
and

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has determined to grant an option to you as provided herein;

NOW, THEREFORE, the parties hereto agree as follows:

1.        Grant of Option.

1.1    The Company hereby grants to you the right and option (the “Option”) to
purchase all or any part of an aggregate of the number of whole Shares (such
number being subject to adjustment as provided in Section 10 hereof) set out in
your Award notification, on the terms and conditions set forth in this Agreement
and in the Plan, a copy of which is available to you from the Company by
request. The Company may delegate any of the duties associated with the
administration of the Plan or this Agreement to one or more affiliates or
third-party vendors (the “Plan Administrator”).

1.2    This Option is not intended to qualify as an Incentive Stock Option
within the meaning of Section 422 of the Code.

1.3    Except as otherwise defined herein, capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.

2.        Purchase Price.

The price at which you shall be entitled to purchase Shares upon the exercise of
this Option shall be the close price of the Company’s stock on the Grant Date,
or, if the Grant Date falls on a weekend or non-business day, the close price of
the Company’s stock on the last business day prior to the Grant Date, in each
case, as reported in The Wall Street Journal (such price being subject to
adjustment as provided in Section 10 hereof).

3.        Duration of Option.

The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the date hereof (the “Exercise Term”);
provided, however, that the Option may be earlier terminated as provided in
Section 6 or Section 8 hereof; provided, further, that the Option may, upon your
death, be later exercised for up to one (1) year following the date of your
death if such death occurs prior to the tenth anniversary of the Grant Date.



--------------------------------------------------------------------------------

4.        Exercisability of Option.

Unless otherwise provided in this Agreement or the Plan, the Option shall
entitle you to purchase, in whole at any time or in part from time to time,
thirty-three and one-third percent (33 1/3%) of the total number of Shares
subject to the Option after the expiration of one (1) year from the Grant Date
and an additional thirty-three and one-third percent (33 1/3%) of the total
number of Shares subject to the Option after the expiration of each of the
second and third anniversaries of the Grant Date, and each such right of
purchase shall be cumulative and shall continue, unless sooner exercised or
terminated as herein provided, during the remaining period of the Exercise Term.
Any fractional number of Shares resulting from the application of the foregoing
percentages shall be rounded to the nearest whole number of Shares.

5.        Manner of Exercise and Payment.

5.1    Election to Exercise. Subject to the terms and conditions of this
Agreement and the Plan, the Option may be exercised by electronic notification
to the Company’s Plan Administrator, or by telephonic request (each as subject
to the Company’s Insider Trading Policy). Such notification shall state that you
are electing to exercise the Option and the number of Shares in respect of which
the Option is being exercised. In the event of your death, such notification
shall be in the form prescribed by the Company or its Plan Administrator and
shall be signed by your legal guardian, executor, administrator or other legal
representative. The Company or its Administrator may require proof satisfactory
to it as to the right of such person to exercise the Option.

5.2    Deliveries. The notification of exercise described in Section 5.1 hereof
shall be accompanied by the full purchase price for the Shares in respect of
which the Option is being exercised, in cash or by check or, if acceptable to
the Plan Administrator, such payment shall follow by check from a registered
broker acting as agent on your behalf. However, at the discretion of the
Committee, you may pay the exercise price in part or in full by transferring to
the Company Shares owned by you for a period of six (6) months (or such lesser
period as may be permitted by the Committee) prior to the exercise of the
Option. In addition, an Option may be exercised through the Company’s Plan
Administrator pursuant to its cashless exercise procedures which may be deemed
acceptable by the Committee from time to time. Any Shares transferred to the
Company in payment of the exercise price under an Option shall be valued at
their Fair Market Value on the date of exercise of such Option.

5.3    Issuance of Shares. Upon your election to exercise your options,
following receipt of full payment for the Shares underlying the Option, and
subject to Section 11, the Company or its Plan Administrator shall take such
action as may be necessary under applicable law to affect the issuance to you of
the number of Shares so exercised.

5.4    Stockholder Rights. You shall not be deemed to be the holder of, or to
have any of the rights of a holder with respect to any Shares subject to the
Option until (a) the Option shall have been exercised in accordance with the
terms of this Agreement and you shall have paid the full purchase price for the
number of Shares in

 

2



--------------------------------------------------------------------------------

respect of which the Option was exercised, and any withholding taxes due in
connection with such exercise, (b) the Company or its Plan Administrator shall
have issued the Shares to you, and (c) your name shall have been entered as a
shareholder of record on the books of the Company. Upon the occurrence of all of
the foregoing events, you shall have full voting and other ownership rights with
respect to such Shares.

6.        Termination of Option. Subject to Sections 7 and 8 hereof, each Option
shall terminate on the date which is the tenth anniversary of the Grant Date (or
if later, the first anniversary of the date of your death if such death occurs
prior to such tenth anniversary), unless terminated earlier as follows:

6.1    If your employment is terminated for any reason other than disability,
death or for Cause, you may for a period of three (3) months after such
termination exercise your Option to the extent, and only to the extent, that the
Option or portion thereof was vested and exercisable as of the date of such
termination, after which time the Option shall automatically terminate in full.

6.2    If your employment is terminated by reason of Disability, all of the
Option shall immediately become vested and exercisable and you may, for a period
of twelve (12) months after such termination, exercise your Option, after which
time the Option shall automatically terminate in full.

6.3    If your employment is terminated by reason of your death, or if you die
within three (3) months after termination as described in Section 6.1 hereof the
Option shall immediately become vested and exercisable and the person or persons
to whom such rights under the Option shall pass by will, or by the laws of
descent or distribution may, for a period of twelve (12) months following your
death, exercise the Option, after which time the Option shall terminate in full.

6.4    If your employment is terminated for Cause, the option granted to you
hereunder shall immediately terminate in full and no rights thereunder may be
exercised.

6.5    Except as expressly provided herein to the contrary, the Option, to the
extent not yet vested and exercisable, shall terminate immediately upon the
Employee’s termination of employment with the Company for any reason.

7.        Effect of Change of Control.

In the event of a Change in Control, the terms of the Plan shall control the
vesting of an Option that has not become vested in accordance with Section 4 or
6 hereof.

8.        Prohibited Activities

8.1        Prohibition Against Certain Activities. You agree that (a) you will
not at any time during your employment (other than in the course of your
employment) with the Company or any Affiliate thereof, or after any termination
of employment, directly or indirectly disclose or furnish to any other person or
use for your own or any other person’s account any confidential or proprietary
knowledge or any other

 

3



--------------------------------------------------------------------------------

information which is not a matter of public knowledge obtained during the course
of your employment with, or other performance of services for (including service
as a director of), the Company or any Affiliate thereof or any predecessor of
any of the foregoing, no matter from where or in what manner you may have
acquired such knowledge or information, and you shall retain all such knowledge
and information in trust for the benefit of the Company, its Affiliates and the
successors and assigns of any of them, (b) you will not at any time during your
employment with the Company or any Affiliate thereof, or for three (3) years
following any termination of employment, directly or indirectly solicit for
employment, including, without limitation, recommending to any subsequent
employer the solicitation for employment of, any person who at the time of the
solicitation is employed by the Company or any Affiliate thereof, (c) you will
not at any time during your employment with, or performance of services for
(including service as a director of), the Company or any Affiliate thereof or
after any termination of employment, publish any statement or make any statement
(under circumstances reasonably likely to become public or that might reasonably
be expected to become public) critical of the Company or any Affiliate of the
Company, or in any way adversely affecting or otherwise maligning the business
reputation of any of the foregoing entities, and (d) you will not breach the
provisions of Section 9 hereof (any activity described in clause (a), (b),
(c) or (d) of this Section 8.1 being herein referred to as a “Prohibited
Activity”).

8.2    Right to Terminate Option. You understand that the Company is granting to
you an option to purchase Shares hereunder to reward you for your future efforts
and loyalty to the Company and its Affiliates by giving you the opportunity to
participate in the potential future appreciation of the Company. Accordingly,
if, at any time during which any portion of the Option, including any
exercisable portion, is outstanding (a) if you engage in any Prohibited
Activity, or (b) you engage in any Competitive Activity (as hereinafter
defined), or (c) you are convicted of a crime against the Company or any of its
Affiliates, then, in addition to any other rights and remedies available to the
Company, the Company shall be entitled, at its option, to terminate the Option,
including any exercisable portion thereof, which shall then be of no further
force and effect.

The term “Competitor” shall mean any person that competes either directly or
indirectly through one or more Affiliates with any of the businesses in which,
at the time your employment is terminated, the Company or any of its
subsidiaries is engaged.

The term “Competitive Activity” shall mean engaging in any of the following
activities: (i) serving as a director of any Competitor; (ii) directly or
indirectly (x) controlling any Competitor or (y) owning any equity or debt
interests in any Competitor (other than equity or debt interests which are
publicly traded and do not exceed 2% of the particular class of interests
outstanding) (it being understood that, if any such interests in any Competitor
are owned by an investment vehicle or other entity in which you own an equity
interest, a portion of the interests in such Competitor owned by such entity
shall be attributed to you, such portion determined by applying the percentage
of the equity interest in such entity owned by you to the interests in such
Competitor owned by such entity); (iii) directly or indirectly soliciting,
diverting, taking away, appropriating or otherwise interfering with any of the
customers or suppliers of the Company or any Affiliate of the Company;
(iv) employment by (including serving as an officer or director of) or providing
consulting services to any Competitor; provided, however, that if the Competitor
has more than one discrete and readily distinguishable part of its business,

 

4



--------------------------------------------------------------------------------

employment by or providing consulting services to any Competitor shall be
Competitive Activity only if (1) your employment duties are at or involving the
part of the Competitor’s business that competes with any of the businesses
conducted by the Company or any of its subsidiaries (the “Competing
Operations”), including serving in a capacity where any person at the Competing
Operations reports to you, or (2) the consulting services are provided to or
involve the Competing Operations. For purposes of this definition, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of any Competitor, whether
through the ownership of equity or debt interests, by contract or otherwise.

9.        Non-Transferability.

The Option shall not be transferable other than by will or by the laws of
descent and distribution or pursuant to a domestic relations order; provided,
however, that the Option may be transferred to members of your immediate family,
to trusts solely for the benefit of such immediate family members and to
partnerships in which such family members and/or trusts are the only partners.
For this purpose, immediate family means your spouse, parents, children,
stepchildren and grandchildren and the spouses of such parents, children,
stepchildren and grandchildren.

10.        Adjustments.

In the event of a Change in Capitalization, the Committee may make appropriate
adjustments to the number and class of Shares or other stock or securities
subject to this Option and the purchase price for such Shares or other stock or
securities (an “Adjustment”). In the event of (i) the liquidation or dissolution
of the Company or (ii) a merger or consolidation of the Company (a
“Transaction”), any such Adjustment may be as provided for in the plan or
agreement of liquidation, dissolution, merger or consolidation. If such plan or
agreement does not expressly provide for the treatment of the Option in
connection with the Transaction, the Option shall continue in effect in
accordance with its terms and you shall be entitled to receive in respect of all
Shares subject to the Option, upon exercise of the Option, the same number and
kind of stock, securities, cash, property or other consideration that each
holder of Shares was entitled to receive in the Transaction. The Committee’s
Adjustment shall be final and binding for all purposes of the Plan and the
Agreement. No Adjustment provided for in this Section 10 shall require the
Company to issue a fractional Share, and the total adjustment with respect to
this Agreement shall be limited accordingly.

11.        Withholding.

The Company or its Plan Administrator shall have the right to deduct from any
amounts payable under this Agreement an amount equal to the federal, state and
local income taxes and other amounts as may be required by applicable law to be
withheld (the “Withholding Taxes”). If you are entitled to receive Shares upon
exercise of the Option, you shall pay the Withholding Taxes to the Company or
its Plan Administrator in cash prior to the issuance of such Shares. In
satisfaction of the Withholding Taxes, you may, unless the Committee determines
otherwise, elect to have withheld a portion of the Shares issuable to you upon
exercise of the Option having an aggregate Fair Market Value equal to the
Withholding Taxes.

 

5



--------------------------------------------------------------------------------

12.        No Right to Continued Employment.

This Agreement and the Option shall not confer upon you any right with respect
to continuance of employment by the Company or any Affiliate thereof, nor shall
it interfere in any way with the right of the Company or any Affiliate thereof
to terminate your employment at any time.

13.        Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between you and the Company and its Subsidiaries, and supersede
all other agreements, whether written or oral, with respect to the subject
matter hereof.

14.        Acknowledgement that You Are Bound by the Plan.

By acknowledging and accepting this Option and the terms of this Agreement you
hereby confirm the availability and your review of a copy of the Plan and the
Prospectus, and other documents provided to you in connection with this Option
by the Company or its Plan Administrator, and you agree to be bound by all the
terms and provisions thereof and by the Company’s Insider Trading Policy, as
each may be amended from time to time.

15.        Modification of Agreement.

This Agreement may be modified, amended, supplemented or terminated, and any
terms or conditions may be waived, but only by a written instrument executed
both parties hereto; provided that the Company may modify, amend, supplement or
terminate this Agreement in a writing signed by the Company without any further
action by you if such modification, amendment, supplement or termination does
not adversely affect your rights hereunder.

16.        Invalidity of Provisions.

The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision, in any other jurisdiction. If any provision
of this Agreement is held unlawful or unenforceable in any respect, such
provision shall be revised or applied in a manner that renders it lawful and
enforceable to the fullest extent possible.

17.        Binding Effect.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

18.        Headings.

The headings and captions contained herein are for convenience only and shall
not control or affect the meaning or construction of any provision hereof.

 

6



--------------------------------------------------------------------------------

19.        Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall first be referred to the Chief Executive Officer for informal resolution,
and if necessary, referred to the Committee for its determination. Any
determination made hereunder shall be final, binding and conclusive on you, your
heirs, executors, administrators and successors, and the Company and its
Subsidiaries for all purposes.

20.        Governing Law.

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without giving effect to the principles of conflicts of laws thereof.

21.        Specific Performance.

The parties hereto acknowledge that there will be no adequate remedy at law for
a violation of any of the provisions of this Agreement and that, in addition to
any other remedies which may be available; all of the provisions of this
Agreement shall be specifically enforceable in accordance with their respective
terms.

22.        Notice.

All notifications and other communications hereunder shall be in writing and,
unless otherwise provided herein, shall be deemed to have been given when
received by the party to whom such notice is to be given at its address set
forth below, or such other address for the party as shall be specified by notice
given pursuant hereto:

(a)    If to the Company, by regular mail to:

Community Health Systems, Inc.

4000 Meridian Boulevard

Franklin, TN 37067

Attention: General Counsel

(b)    If to you or your legal representative, to such person at the address as
reflected in the records of the Company.

23.        Consent to Jurisdiction.

Each party hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Tennessee and of the United
States of America, in each case located in the County of Williamson, for any
actions, suits or proceedings arising out of or relating to this Agreement, the
Option or the Plan and the transactions contemplated hereby and thereby
(“Litigation”) (and agrees not to commence any Litigation except in any such
court), and further agrees that service of process, summons, notice or document
by U.S. certified mail to such party’s respective address set forth in
Section 22 hereof shall be effective service of process for any Litigation
brought against such party in any such court. Each party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any litigation in
the

 

7



--------------------------------------------------------------------------------

courts of the State of Tennessee or of the United States of America, in each
case located in the County of Williamson, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any Litigation brought in any such court has been brought in an inconvenient
forum.

22.        Deemed Execution. On the date of your electronic acceptance of the
terms of the Option and this Agreement, this Agreement shall be deemed to have
been executed and delivered by you and the Company.

COMMUNITY HEALTH SYSTEMS, INC.

 

8